             Case 6:19-bk-00878-CCJ        Doc 20     Filed 05/22/19     Page 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

IN RE:
JAMES M. PARTAIN and                                 CASE NO.: 6:19-bk-00878-CCJ
CAROL PARTAIN                                        CHAPTER 13
   Debtors                           /

     MOTION FOR REFERRAL TO MORTGAGE MODIFICATION MEDIATION
              RE: 3163 Hanging Moss Circle Kissimmee, FL 34741

        The debtors request entry of an order referring the debtors and WELLS FARGO BANK,
N.A., regarding that certain loan ending in 3406, to mortgage modification mediation, and in
support state:

       1.      The debtors filed this Chapter 13 case in an attempt to retain their primary
residence.

        2.     The debtors would like to modify the terms of the mortgages encumbering their
primary residence, located at 3163 Hanging Moss Circle Kissimmee, FL 34741. The debtors’
income would allow them to contribute as much as 31% of their current net income to payment
of their modified mortgage debt.

       3.     Mediation pursuant to Local Rule 9019-2 will assist the parties in negotiation of a
modification of the relevant mortgages.

       4.       Debtors will pay the $250.00 mediation cost directly to the Mediator within seven
(7) days of the designation of such Mediator.

       Wherefore, debtors request the entry of an order referring this case to mediation and for
such other and further relief as this Court deems just and proper.

       DATED: 5/22/19
                                             Respectfully Submitted,

                                             /s/ CHARLES W. PRICE, ESQ.
                                             CHARLES W. PRICE, Esq.
                                             FL. Bar No. 870862
                                             PRICE LAW FIRM
                                             400 Maitland Avenue
                                             Altamonte Springs, FL 32701
                                             charlie@cpricelawfirm.com
                                             P. 407.834.0090/ F. 407.386.7610
            Case 6:19-bk-00878-CCJ          Doc 20    Filed 05/22/19     Page 2 of 2



                                CERTIFICATE OF SERVICE

I hereby certify that this 22nd day of May, 2019, a true and correct copy of the Motion for
Mediation of Debtor was furnished by U.S. mail, postage prepaid, to the following:

Debtors

WELLS FARGO BANK, N.A.
c/o Matt Holtsinger
P.O. Box 800
Tampa, FL 33601

Wells Fargo Bank N.A.
C/O Bankruptcy R4057-01P
PO Box 13765
Roanoke, VA 24037-3765

Wells Fargo and Company
420 Montgomery Street
San Francisco, CA 94104
Att: John G. Stumpf, President and CEO
VIA CERTIFIED MAIL

WELLS FARGO BANK, N.A.
C/O CORPORATION SERVICE COMPANY, Registered Agent
1201 HAYS STREET
TALLAHASSEE FL 32301-2525

Laurie Weatherford, Chapter 13 Trustee (electronic transmission)

/s/ CHARLES W. PRICE, ESQ.
CHARLES W. PRICE, Esq.
FL. Bar No. 870862
PRICE LAW FIRM
400 Maitland Avenue
Altamonte Springs, FL 32701
P. 407.834.0090/ F. 407.386.7610
